Opinion filed November 19, 2009




                                               In The


   Eleventh Court of Appeals
                                            ___________

                                      No. 11-09-00080-CV
                                          __________

                              DANNY HECKLER, Appellant

                                                  V.

                      KEY ENERGY SERVICES, INC., Appellee


                           On Appeal from the County Court at Law

                                      Midland County, Texas

                                 Trial Court Cause No. CC14400


                             MEMORANDUM OPINION
       The trial court signed its judgment on March 6, 2009. Neither a motion for new trial nor an
affidavit of inability to pay costs on appeal was filed. Appellant timely filed a notice of appeal, and
the record was filed in this court on April 27, 2009.
       Appellant’s brief was originally due to be filed in this court on May 27, 2009. In a letter
dated June 26, 2009, the clerk of this court advised the parties that appellant’s brief was past due,
that the court on its motion had extended the due date to July 27, 2009, and that failure to file the
brief could result in the dismissal of the appeal for want of prosecution. As of this date, a brief has
not been filed.
       Therefore, the appeal is dismissed. TEX . R. APP . P. 38.8.


                                                               PER CURIAM


November 19, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2